DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ciulla et al. (US Patent No. 10552468 B2, hereinafter Ciulla) in view of Puzicha (US Patent No. 9785634 B2).

Regarding Claim 1, Ciulla discloses a computer-implemented method comprising: 
identifying a timeframe of interest (Fig. 1, block 16, Fig. 2; [Col. 7, lines 7-9, 48-54]: Thus, some embodiments may produce a plurality of temporal-metric time series that each span a range of time; [Col. 24, lines 11-14]: In some cases, a user may select a particular time range for a particular topic or set of topics [The range of time corresponds to the timeframe of interest]. See also [Abstract], [Col. 7, lines 7-9], [Col. 8, lines 5-8]); and 
providing one or more random sample documents from a corpus of documents ([Col. 20, line 67 – Col. 21, lines 1-3]: In some embodiments, the set of documents may be the corpus obtained, a subset of the corpus (e.g., a random sample deemed large enough to yield statistically significant results while expediting processing),
wherein the one or more random sample documents have respective time-stamps within the timeframe of interest (Fig. 1; [Col. 5, lines 8-10]: In some embodiments, the process 10 may include obtaining a corpus having a plurality of time-stamped documents, as indicated by block 12; [Col. 5, lines 49-56]: In some embodiments… the documents may be obtained with metadata indicating… the timestamp), and wherein the providing of the one or more random sample documents includes: 
dividing the timeframe of interest into a set of time windows ([Col. 11, lines 57-62]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic. In this example, the temporal-metric is a number of articles pertaining to the given topic on a given day. Thus, in this example, documents are grouped in temporal bins corresponding to days [The days correspond to time windows]; See also [Col. 7, lines 29-60]),
wherein for each of the time windows, the number of documents of the corpus with time-stamps within the time window satisfies a first predefined criterion ([Col. 11, lines 57-60]: Some embodiments may cluster the documents over time based on the topic scores, e.g., into consecutive groups in which documents in the group satisfy some criteria); 
sending a search query to a search engine (Fig. 1, Fig. 3; [Col. 4, lines 60-62]: For example, an analyst may request that the process 10 or a subset thereof be run against a corpus identified in the request; Fig. 3; [Col. 13, lines 8-10]: In some embodiments, the ingest module 840 may access the above-described corpus, either in memory or by querying documents over a network. See also [Col. 12, lines 44-57], 
wherein the search engine includes a search index for the corpus of documents ([Col. 15, lines 38-42]: In some cases, graphs like those described above may be obtained by subjecting a corpus to various types of distributional semantic analysis, e.g… random indexing), and 
wherein the search query is for documents that have time-stamps within the time window (Fig. 1; [Col. 7, lines 7-9]: Next, some embodiments may determine temporal-metrics of the topics based on timestamps of the documents, as indicated by block 16. See also [Col. 5, lines 8-29], [Col. 12, lines 44-57]); 
receiving a search result from the search engine, wherein the search result identifies a set of documents (Fig. 3, block 18; [Col. 12, lines 12-21]:  In some embodiments, many (and in some cases, most) queries and other analyses are expected to return information about relatively large collections of documents… some embodiments of process the results and provide graphical user interfaces that facilitate insights on collections of responsive documents. See also [Col. 9, lines 34-36], [Col. 15 lines 34-36]).
However, Ciulla does not explicitly teach “selecting randomly a time window of the set of time windows” and “selecting randomly a document from the set of documents identified in the search result”.
On the other hand, in the same field of endeavor, Puzicha teaches 
selecting randomly a time window of the set of time windows (Fig. 1; [Col. 3, lines 23-25]: the subset of documents may represent a… date range, key words, or any combination of such criteria; [Col. 3, lines 57-58]: The selection process itself may be a random process);
selecting randomly a document from the set of documents identified in the search result ([Col. 1, lines 42-46]: an analysis module… randomly selects a subset of documents from the total amount of documents available for sampling; [Col. 3, lines 54-67]: Returning to FIG. 1, once the random sample size has been calculated, a subset of documents corresponding to the random sample size may be selected from the total amount of documents (step 115)… in this example, the minimum value would be 1 [ 1 document is the minimum selected sample size]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciulla to incorporate the teachings of Puzicha to include “selecting randomly a time window of the set of time windows” and “selecting randomly a document from the set of documents identified in the search result”.
The motivation for doing so would be to provide enhanced functionality and quality control in the document review process, as recognized by Puzicha ([Col. 1, lines 7-11] of Puzicha: The present invention relates generally to methods and systems for document review, and more specifically to methods and systems of batching and random sampling of documents for enhanced functionality and quality control, such as validation, within a document review process).

Regarding Claim 2, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
Ciulla further teaches wherein the dividing of the timeframe of interest into the set of time windows includes defining respective time windows based on a time specification within the time window and on a width of the time window ([Col. 11, lines 57-62]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic. In this example, the temporal-metric is a number of articles pertaining to the given topic on a given day. Thus, in this example, documents are grouped in temporal bins corresponding to days).

Regarding Claim 3, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
Ciulla further teaches wherein the first predefined criterion includes a predefined number of documents ([Col. 8, lines 34-40]: In some embodiments, topic events may be detected by determining when a temporal-metric for a given topic (such as a sum of topic scores per day or number of documents pertaining to that topic are published per day) exceeds a threshold and then when the temporal-metric falls below the threshold subsequently, with the duration of time therebetween defining a topic event).

Regarding Claim 4, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
Ciulla further teaches wherein the first predefined criterion includes a predefined range of numbers of documents ([Col. 8, lines 34-40]: In some embodiments, topic events may be detected by determining when a temporal-metric for a given topic (such as a sum of topic scores per day or number of documents pertaining to that topic are published per day) exceeds a threshold and then when the temporal-metric falls below the threshold subsequently, with the duration of time therebetween defining a topic event).


Regarding Claim 7, the combined teachings of Ciulla and Puzicha disclose the method of claim 5.
 Ciulla further teaches wherein the timeframe of interest is shorter than the time interval spanned by the oldest time-stamp and the most recent time-stamp ([Col. 24, lines 11-14]: In some cases, a user may select a particular time range for a particular topic or set of topics; [Col. 7, lines 36-69]: Thus, some embodiments may produce a plurality of temporal-metric time series that each span a range of time… In another example, temporal-metrics may be calculated based on a moving aggregation of documents, like a moving measure of central tendency, such as a moving mean, median, or mode value of documents within a threshold range of time of a moving reference time).

Regarding Claim 8, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
Ciulla further teaches wherein the random selecting of the time window further comprises: selecting a first time window of a first subset of the set of time windows wherein the first time window has a predefined width (Fig. 2; [Col. 24, lines 11-14]: In some cases, a user may select a particular time range for a particular topic or set of topics; [Col. 7, lines 31-34]: For example, some embodiments may calculate a timeseries histogram where documents are binned by a day, week, month, or year, or some other periodic duration of time [The periodic duration of time correspond to a predefined width]);
generating a first search query for documents that have time-stamps within the first time window ([Col 11, lines 57-60]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic. In this example, the temporal-metric is a number of articles pertaining to the given topic on a given day. See also [Col. 12, lines 12-16], [Col. 12, lines 44-57], [Col. 13, lines 8-10], [Col. 15, lines 34-42]);
sending the first search query to the search engine ([Col. 12, lines 48-53]: In some embodiments, users may submit commands to view (or otherwise interrogate, e.g., search) trends, entity relationships, sentiment relationships, term relationships, or document relationships (e.g., graphs of such relationships) determined by the computational linguistics system 802); 
receiving a first search result from the search engine wherein the first search result identifies a set of documents having time-stamps within the first time window (Fig. 1, Fig. 2; [Col. 7, lines 7-9]: Next, some embodiments may determine temporal-metrics of the topics based on timestamps of the documents, as indicated by block 16; [Col 7, lines 36-38]: Thus, some embodiments may produce a plurality of temporal-metric time series that each span a range of time. See also [Col. 5, lines 22-29], [Col. 12, lines 44-57]); 
and in response to the number of documents identified in the received first search result not satisfying the first predefined criterion, adjusting the first time window and executing a further search using an adjusted first search query with the adjusted first time window ([Col. 24, lines 11-14]: In some cases, a user may select a particular time range for a particular topic or set of topics;([Col. 10, lines 2-8]: In some embodiments, the graphical user interface may include user selectable icons by which the graphical user interface may be transitioned to an interface like those described below for analyzing collections of documents, e.g., analyzing a collection of documents associated with a topic, entity, keyword, channel, event, or the like mapped to a selected icon. See also [Col. 9, lines 18-25]).

Regarding Claim 9, the combined teachings of Ciulla and Puzicha disclose the method of claim 8. 
Ciulla further teaches wherein the random selecting of the time window further includes repeating the adjusting of the first time window and the executing of the further search with the adjusted first search query with the adjusted first time window until a first search result of the further search satisfies the first predefined criterion (Fig. 2, [Col. 8, lines 25-27]: Some embodiments may cluster the documents over time based on the topic scores, e.g., into consecutive groups in which documents in the group satisfy some criteria... [Col. 18, lines 37-47]: This process may be repeated until an aggregate error is determined to be smaller than a threshold…  Documents may be clustered according to their corresponding vectors in the concept space, or similarity of documents may be determined by some embodiments by comparing their respective vectors in this space, e.g., based on cosine similarity or other measures. See also [Col. 7, lines 48-60]).

Regarding Claim 10, the combined teachings of Ciulla and Puzicha disclose the method of claim 8. 
Ciulla further teaches wherein the random selecting of the time window further includes 
repeating the adjusting of the first time window and the executing of the further search with the adjusted first search query with the adjusted first time window until a predefined maximum number of repetitions is reached ([Col. 23, lines 42-48]: In some embodiments, this operation may be repeated until the designations converge, e.g., until less than a threshold amount of designations change, or a sum or measure of central tendency of the second conditional probability changes by less than a threshold amount, or until a threshold number of iterations have occurred. See also [Col. 8, lines 25-27], [Col. 18, lines 37-43], [Col. 10, lines 2-8]).

Regarding Claim 11 the combined teachings of Ciulla and Puzicha disclose the method of claim 8.
Ciulla further teaches storing the documents having time-stamps within the first subset of the set of time windows in a first time-based bucket ([Col. 7, lines 46-47]: In another example, documents may be placed into bins on a weekly basis and a value of each temporal-metric for each topic may be calculated based on the topic scores for each document published within each respective week, for instance, with 52 values over the course of a year for a given temporal-metric of a given topic).  

Regarding Claim 12, the combined teachings of Ciulla and Puzicha disclose the method of claim 8.
Ciulla further teaches wherein the random selecting of the time window further includes 
predicting second time windows of a second subset of the set of time windows wherein the predicting of the second time windows utilizes the first time windows such that all of the predicted second time windows satisfy the first predefined criterion (Fig. 1; [Col. 10, lines 9-15]: Some embodiments may predict, based on the temporal-metrics, probabilities of topics reemerging in the future, as indicated by block 20… the topics may be deemed to have reemerged upon the topics having temporal-metrics satisfying some other criteria).

Regarding Claim 13, the combined teachings of Ciulla and Puzicha disclose the method of claim 12. 
Ciulla further teaches wherein the predicting includes generating a machine learning model to predict the second time windows (Fig. 1; [Col 10, lines 49-51]: Some embodiments may predict probabilities of topics reemerging in the future with a machine learning model trained on the corpus, for example, with a machine learning model trained on the temporal-metrics timeseries as determined in the operations of block 16), wherein the generating of the machine learning model includes: 
providing training sets using the first time windows, wherein each training set includes training input data and training output data, wherein the training input data includes a time specification for a first time window and wherein the training output data includes a width of the first time window ([Col. 10, lines 51-53]: Some embodiments may apply a regression to extrapolate from a trend of a temporal-metric into the future. Some embodiments may infer a periodic component of a temporal-metric or interaction therebetween and extract into the future based upon the periodic component); and 
executing a learning algorithm on the training sets to generate the machine learning model ([Col. 11, lines 2-11]: Some embodiments may determine a three-or-higher dimensional transition probability matrix of a three-or-higher order Hidden Markov Model on data based on at least part of the corpus with an implementation of the Baum-Welch algorithm and, then, predict whether the topics will appear in future time-stamped documents based on the transition probability matrix. Some embodiments may predict topic occurrences with a Bayesian structural time series (BSTS) model configured based on the corpus. Some embodiments may predict topics with a Multiple-Input, Multiple-Output (MIMO) model).

Regarding Claim 14, the combined teachings of Ciulla and Puzicha disclose the method of claim 13. 
Ciulla further teaches wherein the predicting further includes: 
providing first input data including a time specification to the machine learning model, wherein the time specification of the first input data is within the timeframe of interest but outside of the first time windows ([Col. 11, lines 13-18]: Some embodiments may apply a mixture of time series analysis and natural language processing, e.g., with a as neural network taking as inputs data from both types of inputs); 
and in response to the providing of the first input data, receiving from the machine learning model first output data including a prediction of a second time window, wherein the second time window of the predicted second time window satisfies the first predefined criterion (Fig. 1; [Col. 11, lines 32-36]: Some embodiments may generate a graphical user interface depicting the predicted probabilities, as indicated by block 22… The graphical user interface may be formed with the techniques described above).

Regarding Claim 15, the combined teachings of Ciulla and Puzicha disclose the method of claim 13.
Puzicha further teaches wherein the predicting further includes:
providing second input data including a randomly selected time specification to the machine learning model wherein the randomly selected time specification is within the timeframe of interest ([Col. 10, lines 54-62]: Various models for making predictions based upon multidimensional timeseries data may be implemented and used. Some embodiments may apply a regression to extrapolate from a trend of a temporal-metric into the future. Some embodiments may infer a periodic component of a temporal-metric or interaction therebetween and extract into the future based upon the periodic component and detected phase continuing, in some cases combining this with a trendline regression like that described above.); 
and in response to the providing of the second input data, receiving from the machine learning model second output data including a prediction of a second time window, wherein the second time window of the predicted second time window satisfies the first predefined criterion ([Col. 11, lines 37-44]: Some embodiments may automatically generate reports or alarms based upon the probabilities. For example, users may configure the computational linguistics system described below to automatically emit an alarm to a user-specified address in a user profile, like a text message to a phone number or email to an email address, responsive to a periodic determination of whether a probability for a designated topic occurring in the future exceeds a threshold).

Regarding Claim 16, the combined teachings of Ciulla and Puzicha disclose the method of claim 12.
Ciulla further teaches storing the documents having time-stamps within the second subset of the set of time windows in a second time-based bucket ([Col. 11, lines 57-62]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic. In this example, the temporal-metric is a number of articles pertaining to the given topic on a given day. Thus, in this example, documents are grouped in temporal bins corresponding to days).

Regarding Claim 17, the combined teachings of Ciulla and Puzicha disclose the method of claim 12.
Ciulla further teaches wherein the random selecting of the time window further includes 
determining third time windows of a third subset of the set of time windows, wherein the determining of the third time windows includes acquiring one or more stored third time-based buckets ([Col. 7, lines 31-38]: For example, some embodiments may calculate a timeseries histogram where documents are binned by a day, week, month, or year, or some other periodic duration of time. A temporal-metrics value may be calculated for each bin based on topic scores of documents in the respective bin. Thus, some embodiments may produce a plurality of temporal-metric time series that each span a range of time).

Regarding Claim 18, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
Ciulla further teaches checking whether the received search result satisfies a second predefined criterion regarding the number of documents identified by the search result ([Col. 8, lines 34-38]: In some embodiments, topic events may be detected by determining when a temporal-metric for a given topic (such as a sum of topic scores per day or number of documents pertaining to that topic are published per day) exceeds a threshold); 
and in response to the received search result not satisfying the second predefined criterion, adjusting the randomly selected time window ([Col. 9, lines 18-30]: In some embodiments, the graphical user interface may include inputs by which a user may navigate up or down through the above-described hierarchical ontology of topics, selectively viewing temporal-metrics pertaining to more granular aspects of selected topics or collapsing such more granular views into views that provide aggregate temporal-metrics across several species of a given topic).

Regarding Claim 19, the combined teachings of Ciulla and Puzicha disclose the method of claim 18.
 Ciulla further teaches wherein the second predefined criterion includes a number of documents ([Col. 11, lines 57-63]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic… and the temporal-metric is a count of the number of documents deemed to pertain to the given topic).

Regarding Claim 20, the combined teachings of Ciulla and Puzicha disclose the method of claim 18. 
Ciulla further teaches wherein the second predefined criterion includes a range of numbers of documents ([Col. 7, lines 48-53]: In another example, temporal-metrics may be calculated based on a moving aggregation of documents, like a moving measure of central tendency, such as a moving mean, median, or mode value of documents within a threshold range of time of a moving reference time).

Regarding Claim 21, the combined teachings of Ciulla and Puzicha disclose the method of claim 18. 
Ciulla further teaches adjusting the time windows adjacent to the randomly selected time window ([Col. 9, lines 18-30]: In some embodiments, the graphical user interface may include inputs by which a user may navigate up or down through the above-described hierarchical ontology of topics, selectively viewing temporal-metrics pertaining to more granular aspects of selected topics or collapsing such more granular views into views that provide aggregate temporal-metrics across several species of a given topic. See also [Col. 24, lines 10-13]).

Regarding Claim 22, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
Ciulla further teaches performing a statistical analysis using the one or more random sample documents ([Col. 20, line 67 – Col. 21, lines 1-3]: In some embodiments, the set of documents may be the corpus obtained, a subset of the corpus (e.g., a random sample deemed large enough to yield statistically significant results while expediting processing).

Regarding Claim 23, Ciulla discloses a computer program product (Fig. 4, computer system 1000) comprising a computer-readable storage medium (Fig. 4, system memory 1020) having program instructions embodied therewith (Fig. 4, program instructions 1100), the program instructions executable by one or more processors (Fig. 4, processors 1010a – 1010n) to cause the one or more processors to perform a method comprising: 
identifying a timeframe of interest (Fig. 1, block 16, Fig. 2; [Col. 7, lines 7-9, 48-54]: Thus, some embodiments may produce a plurality of temporal-metric time series that each span a range of time; [Col. 24, lines 11-14]: In some cases, a user may select a particular time range for a particular topic or set of topics [The range of time corresponds to the timeframe of interest]. See also [Abstract], [Col. 7, lines 7-9], [Col. 8, lines 5-8]); and 
providing one or more random sample documents from a corpus of documents ([Col. 20, line 67 – Col. 21, lines 1-3]: In some embodiments, the set of documents may be the corpus obtained, a subset of the corpus (e.g., a random sample deemed large enough to yield statistically significant results while expediting processing),
wherein the one or more random sample documents have respective time-stamps within the timeframe of interest (Fig. 1; [Col. 5, lines 8-10]: In some embodiments, the process 10 may include obtaining a corpus having a plurality of time-stamped documents, as indicated by block 12; [Col. 5, lines 49-56]: In some embodiments… the documents may be obtained with metadata indicating… the timestamp), and wherein the providing of the one or more random sample documents includes: 
dividing the timeframe of interest into a set of time windows ([Col. 11, lines 57-62]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic. In this example, the temporal-metric is a number of articles pertaining to the given topic on a given day. Thus, in this example, documents are grouped in temporal bins corresponding to days [The days correspond to time windows]; See also [Col. 7, lines 29-60]),
wherein for each of the time windows, the number of documents of the corpus with time-stamps within the time window satisfies a first predefined criterion ([Col. 11, lines 57-60]: Some embodiments may cluster the documents over time based on the topic scores, e.g., into consecutive groups in which documents in the group satisfy some criteria); 
sending a search query to a search engine (Fig. 1, Fig. 3; [Col. 4, lines 60-62]: For example, an analyst may request that the process 10 or a subset thereof be run against a corpus identified in the request; Fig. 3; [Col. 13, lines 8-10]: In some embodiments, the ingest module 840 may access the above-described corpus, either in memory or by querying documents over a network. See also [Col. 12, lines 44-57], 
wherein the search engine includes a search index for the corpus of documents ([Col. 15, lines 38-42]: In some cases, graphs like those described above may be obtained by subjecting a corpus to various types of distributional semantic analysis, e.g… random indexing), and 
wherein the search query is for documents that have time-stamps within the time window (Fig. 1; [Col. 7, lines 7-9]: Next, some embodiments may determine temporal-metrics of the topics based on timestamps of the documents, as indicated by block 16. See also [Col. 5, lines 8-29], [Col. 12, lines 44-57]); 
receiving a search result from the search engine, wherein the search result identifies a set of documents (Fig. 3, block 18; [Col. 12, lines 12-21]:  In some embodiments, many (and in some cases, most) queries and other analyses are expected to return information about relatively large collections of documents… some embodiments of process the results and provide graphical user interfaces that facilitate insights on collections of responsive documents. See also [Col. 9, lines 34-36], [Col. 15 lines 34-36]).
However, Ciulla does not explicitly teach “selecting randomly a time window of the set of time windows” and “selecting randomly a document from the set of documents identified in the search result”.
On the other hand, in the same field of endeavor, Puzicha teaches 
selecting randomly a time window of the set of time windows (Fig. 1; [Col. 3, lines 23-25]: the subset of documents may represent a… date range, key words, or any combination of such criteria; [Col. 3, lines 57-58]: The selection process itself may be a random process);
selecting randomly a document from the set of documents identified in the search result ([Col. 1, lines 42-46]: an analysis module… randomly selects a subset of documents from the total amount of documents available for sampling; [Col. 3, lines 54-67]: Returning to FIG. 1, once the random sample size has been calculated, a subset of documents corresponding to the random sample size may be selected from the total amount of documents (step 115)… in this example, the minimum value would be 1 [ 1 document is the minimum selected sample size]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciulla to incorporate the teachings of Puzicha to include “selecting randomly a time window of the set of time windows” and “selecting randomly a document from the set of documents identified in the search result”.
The motivation for doing so would be to provide enhanced functionality and quality control in the document review process, as recognized by Puzicha ([Col. 1, lines 7-11] of Puzicha: The present invention relates generally to methods and systems for document review, and more specifically to methods and systems of batching and random sampling of documents for enhanced functionality and quality control, such as validation, within a document review process).

Regarding Claim 24, Ciulla discloses a computer system comprising (Fig. 4, computer system 1000): one or more processors; and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the one or more processors to cause the one or more processors to perform a method comprising: 
identifying a timeframe of interest (Fig. 1, block 16, Fig. 2; [Col. 7, lines 7-9, 48-54]: Thus, some embodiments may produce a plurality of temporal-metric time series that each span a range of time; [Col. 24, lines 11-14]: In some cases, a user may select a particular time range for a particular topic or set of topics [The range of time corresponds to the timeframe of interest]. See also [Abstract], [Col. 7, lines 7-9], [Col. 8, lines 5-8]); and 
providing one or more random sample documents from a corpus of documents ([Col. 20, line 67 – Col. 21, lines 1-3]: In some embodiments, the set of documents may be the corpus obtained, a subset of the corpus (e.g., a random sample deemed large enough to yield statistically significant results while expediting processing),
wherein the one or more random sample documents have respective time-stamps within the timeframe of interest (Fig. 1; [Col. 5, lines 8-10]: In some embodiments, the process 10 may include obtaining a corpus having a plurality of time-stamped documents, as indicated by block 12; [Col. 5, lines 49-56]: In some embodiments… the documents may be obtained with metadata indicating… the timestamp), and wherein the providing of the one or more random sample documents includes: 
dividing the timeframe of interest into a set of time windows ([Col. 11, lines 57-62]: FIG. 2 is a timeseries graph 30 depicting an example of a timeseries of a temporal-metric for a given topic. In this example, the temporal-metric is a number of articles pertaining to the given topic on a given day. Thus, in this example, documents are grouped in temporal bins corresponding to days [The days correspond to time windows]; See also [Col. 7, lines 29-60]),
wherein for each of the time windows, the number of documents of the corpus with time-stamps within the time window satisfies a first predefined criterion ([Col. 11, lines 57-60]: Some embodiments may cluster the documents over time based on the topic scores, e.g., into consecutive groups in which documents in the group satisfy some criteria); 
sending a search query to a search engine (Fig. 1, Fig. 3; [Col. 4, lines 60-62]: For example, an analyst may request that the process 10 or a subset thereof be run against a corpus identified in the request; Fig. 3; [Col. 13, lines 8-10]: In some embodiments, the ingest module 840 may access the above-described corpus, either in memory or by querying documents over a network. See also [Col. 12, lines 44-57], 
wherein the search engine includes a search index for the corpus of documents ([Col. 15, lines 38-42]: In some cases, graphs like those described above may be obtained by subjecting a corpus to various types of distributional semantic analysis, e.g… random indexing), and 
wherein the search query is for documents that have time-stamps within the time window (Fig. 1; [Col. 7, lines 7-9]: Next, some embodiments may determine temporal-metrics of the topics based on timestamps of the documents, as indicated by block 16. See also [Col. 5, lines 8-29], [Col. 12, lines 44-57]); 
receiving a search result from the search engine, wherein the search result identifies a set of documents (Fig. 3, block 18; [Col. 12, lines 12-21]:  In some embodiments, many (and in some cases, most) queries and other analyses are expected to return information about relatively large collections of documents… some embodiments of process the results and provide graphical user interfaces that facilitate insights on collections of responsive documents. See also [Col. 9, lines 34-36], [Col. 15 lines 34-36]).
However, Ciulla does not explicitly teach “selecting randomly a time window of the set of time windows” and “selecting randomly a document from the set of documents identified in the search result”.
On the other hand, in the same field of endeavor, Puzicha teaches 
selecting randomly a time window of the set of time windows (Fig. 1; [Col. 3, lines 23-25]: the subset of documents may represent a… date range, key words, or any combination of such criteria; [Col. 3, lines 57-58]: The selection process itself may be a random process);
selecting randomly a document from the set of documents identified in the search result ([Col. 1, lines 42-46]: an analysis module… randomly selects a subset of documents from the total amount of documents available for sampling; [Col. 3, lines 54-67]: Returning to FIG. 1, once the random sample size has been calculated, a subset of documents corresponding to the random sample size may be selected from the total amount of documents (step 115)… in this example, the minimum value would be 1 [ 1 document is the minimum selected sample size]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciulla to incorporate the teachings of Puzicha to include “selecting randomly a time window of the set of time windows” and “selecting randomly a document from the set of documents identified in the search result”.
The motivation for doing so would be to provide enhanced functionality and quality control in the document review process, as recognized by Puzicha ([Col. 1, lines 7-11] of Puzicha: The present invention relates generally to methods and systems for document review, and more specifically to methods and systems of batching and random sampling of documents for enhanced functionality and quality control, such as validation, within a document review process).




Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciulla et al. (US Patent No. 10552468 B2, hereinafter Ciulla) in view of Puzicha (US Patent No. 9785634 B2) and in further view of Rousseau (US 20110040784 A1).

Regarding Claim 5, the combined teachings of Ciulla and Puzicha disclose the method of claim 1.
However, the combined teachings of Ciulla and Puzicha do not explicitly teach “determining the timeframe of interest, wherein determining the timeframe of interest includes: determining an oldest time-stamp for the documents of the corpus; determining a most recent time-stamp for the documents of the corpus; and selecting the timeframe of interest from a time interval spanned by the oldest time-stamp and the most recent time-stamp.”

On the other hand, in the same field of endeavor, Rousseau teaches determining the timeframe of interest ([0062]: Yet more generally, the computer device 1 can advantageously be used whenever it is of interest to obtain reliable information, in particular dates, relating to the content of a digital document), wherein determining the timeframe of interest includes: 
determining an oldest time-stamp for the documents of the corpus; determining a most recent time-stamp for the documents of the corpus ([0112]: FIG. 4 shows the time stamps of documents D1 to D5 obtained by means of the signature generator 5 in its first embodiment… [0116]: the documents Di having been numbered chronologically, for example here on the basis of the dates Ti associated with them… [0118]: The signature "165436" has the date associated with document D1, the oldest of the documents Di, while the signature "915528" has the date of document D5, the most recent of the documents Di. See also Fig. 8, [0078], [0163], [0223], [0312]); and 
selecting the timeframe of interest from a time interval spanned by the oldest time-stamp and the most recent time-stamp (Fig. 5; [0119]: The memory 3 is arranged to store for each document Di, here documents D1 to D5, the signature Si generated and the time reference Ri associated with that signature value; [0111]: This especially allows a date of first appearance of the signature Si in a set of documents to be displayed. The date of first appearance can serve as a basis for the identification of the integration of content of one document into another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Ciulla and Puzicha to incorporate the teachings of Rousseau to include “determining the timeframe of interest, wherein determining the timeframe of interest includes: determining an oldest time-stamp for the documents of the corpus; determining a most recent time-stamp for the documents of the corpus; and selecting the timeframe of interest from a time interval spanned by the oldest time-stamp and the most recent time-stamp.”
The motivation for doing so would be to determine the most recent and oldest document in the corpus as recognized by Rousseau ([0073] of Rousseau: When the document Di corresponds to a project, the date Ti can… correspond to a date on which the most recent/the oldest computer file was created).

Regarding Claim 6, the combined teachings of Ciulla and Puzicha disclose the method of claim 5.
However, the combined teachings of Ciulla and Puzicha do not explicitly teach “wherein the timeframe of interest is the time interval spanned by the oldest time-stamp and the most recent time-stamp”
On the other hand, in the same field of endeavor, Rousseau teaches wherein the timeframe of interest is the time interval spanned by the oldest time-stamp and the most recent time-stamp ([0112]: FIG. 4 shows the time stamps of documents D1 to D5 obtained by means of the signature generator 5 in its first embodiment… [0116]: the documents Di having been numbered chronologically, for example here on the basis of the dates Ti associated with them… [0118]: The signature "165436" has the date associated with document D1, the oldest of the documents Di, while the signature "915528" has the date of document D5, the most recent of the documents Di. See also Fig. 8, [0062], [0078], [0163], [0223], [0312]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Ciulla and Puzicha to incorporate the teachings of Rousseau to include “wherein the timeframe of interest is the time interval spanned by the oldest time-stamp and the most recent time-stamp.”
The motivation for doing so would be to determine the most recent and oldest document in the corpus as recognized by Rousseau ([0073] of Rousseau: When the document Di corresponds to a project, the date Ti can… correspond to a date on which the most recent/the oldest computer file was created).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168